Citation Nr: 0014132	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  98-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.  

2.  Entitlement to service connection for chronic hepatitis 
residuals.  

3.  Entitlement to service connection for a sinus disorder.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a chronic 
cardiovascular disability to include angina.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1948 to January 
1956.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for a sinus 
disorder, diabetes mellitus, hypertension, and a chronic 
cardiovascular disability to include angina and denied the 
claims.  In October 1999, the RO granted a permanent and 
total disability rating for pension purposes; denied special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate; determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for chronic hepatitis 
residuals; and denied the claim.  The veteran has been 
represented throughout this appeal by the American Legion.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran has been shown to have a factual need for 
regular aid and attendance.  

3.  The veteran was treated for infectious hepatitis with 
jaundice during active service which apparently resolved 
without chronic residuals.  

4.  Chronic hepatitis residuals were not manifested during 
active service or at any time thereafter.  

5.  A sinus disorder was not objectively manifested during 
active service or at any time thereafter.  

6.  Diabetes mellitus was not shown during active service or 
for many years after service separation.  The record contains 
no competent evidence attributing the veteran's current 
insulin-dependent diabetes mellitus to active service or a 
service-connected disability.  

7.  Hypertension was not shown during active service or for 
many years after service separation.  The record contains no 
competent evidence attributing the veteran's current 
cardiovascular disabilities to active service or a 
service-connected disability.  

8.  A chronic cardiovascular disability to include angina was 
not shown during active service or for many years after 
service separation.  The record contains no competent 
evidence attributing the veteran's current cardiovascular 
disabilities to active service or a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
veteran's need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1521(d), 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (1999).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for chronic hepatitis 
residuals.  38 U.S.C.A. § 5107 (West 1991).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a sinus disorder.  38 
U.S.C.A. § 5107 (West 1991).  
4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus.  38 
U.S.C.A. § 5107 (West 1991).  

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 5107 (West 1991).  

6.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a chronic 
cardiovascular disability to include angina.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted him 
in the development of his claims.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), the Court of Appeals for the Federal 
Circuit held that the VA has a duty to assist only those 
claimants who have established well-grounded claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has clarified that the VA cannot assist a veteran in 
developing a claim which is not well-grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has advanced on 
appeal that there may be additional service medical records 
and VA clinical documentation which has not been incorporated 
into the record.  The Board observes that service medical 
records spanning the length of the veteran's period of active 
service have been incorporated into the record.  An October 
1996 written statement from the National Personnel Record 
Center (NPRC) indicates that all available service medical 
records had been forwarded to the RO.  Given these facts, the 
Board observes that further attempts to obtain additional 
service medical records would most likely prove futile.  
Additionally, the veteran asserts on appeal that he has been 
treated at the Pensacola, Florida, Biloxi, Mississippi, 
Montgomery, Alabama, and Tuskegee, Alabama VA medical 
facilities.  In September 1996, the RO requested that the 
veteran submit the dates of the cited treatment.  In 
September 1996, the veteran responded that he was unable to 
recall the dates of his alleged VA treatment.  The Court has 
held that the VA's duty to assist the veteran in the proper 
development of his case is "not always a one-way street" and 
the veteran must be prepared to cooperate with the VA's 
efforts to obtain all relevant evidence.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Accordingly, the Board finds 
that all relevant facts have been properly developed to the 
extent possible.

The veteran is seeking special monthly pension based on the 
need for regular aid and attendance or at the housebound rate 
and service connection for chronic hepatitis residuals, a 
sinus disorder, diabetes mellitus, hypertension, and a 
chronic cardiovascular disability to include angina.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has submitted a 
well-grounded claim with respect to each of these issues.  


I.  Special Monthly Pension 

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

Additional pension benefits are provided for a veteran who is 
so helpless as to be in need of regular aid and attendance.  
The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A veteran will be considered 
to be in need of regular aid and attendance if he or she is 
blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of 
the visual field to 5 degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (1999). Additional 
pension benefits are also provided for a veteran who is not 
in need of regular aid and attendance, but has either a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities and additional 
disability or disabilities independently evaluated at 60 
percent or more or is "permanently housebound" by reason of 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.351 (1999).  

The basic criteria for determining the need for regular aid 
and attendance consists of the following: the veteran's 
inability to dress or undress himself, or to keep himself 
ordinarily clean and presentable; his frequent need for 
orthotic adjustment; his inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; his inability to attend to the wants of nature; or 
his incapacity, physical or mental, which requires the care 
or assistance of another person on a regular basis to protect 
him from the hazards or dangers incident to his daily 
environment.  It is not required that all of the enumerated 
criteria be found to exist before a favorable determination 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (1999).  

The Court has addressed the application of 38 
C.F.R.§ § 3.352(a) to claims for special monthly pension 
based on the need for regular aid and attendance and directed 
that:
First, because the regulation provides 
that the "following" enumerated factors 
"will be accorded consideration," it is 
mandatory for the VA to consider the 
enumerated factors within the regulation.  
Second, because the regulation provides 
that "it is not required that all of the 
disabling conditions enumerated in this 
paragraph be found to exist before a 
favorable rating may be made," the 
logical inference to be drawn from this 
language, although not explicitly stated, 
is that eligibility requires at least one 
of the enumerated factors be present.  
Turco v. Brown, 9 Vet. App. 222, 224 
(1996).  

An August 1999 Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance (VA Form 21-2680) conveys 
that the veteran reported that he needed "some assistance" 
with his activities of daily living and supervision to 
protect himself from environmental hazards.  He was noted to 
have cerebrovascular accident residuals including left 
hemiplegia, insulin-dependent diabetes mellitus, 
post-operative arteriosclerotic heart disease with five 
vessel coronary artery bypass graft residuals, and back 
degenerative joint disease.  On examination, the veteran 
exhibited a slow and unsteady dragging gait; an impaired left 
handgrip; left lower extremity weakness with a limited range 
of motion, poor balance and propulsion, and "some 
difficulty" with weight bearing; chronic back pain; "some" 
urinary incontinence; "some" intermittent dizziness; and 
some memory loss.  The veteran could feed himself.  The VA 
examiner commented that the veteran required some assistance 
with fixing meals, shaving, bathing, dressing, and buttoning 
buttons.  The doctor stated further that the veteran required 
supervision to leave his house; to keep medical appointments; 
and to protect him from environmental hazards.  The physician 
checked the box indicating that the veteran "requires the 
daily personal health care services of a skilled provider 
without which the veteran would require hospital, nursing 
home or other institutional care."  In his October 1999 
notice of disagreement and March 2000 substantive appeal, the 
veteran advanced that he required assistance to prepare his 
meals, to feed himself, to bathe, to dress, and to protect 
himself from the hazards of daily living.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The report of 
the August 1999 VA aid and attendance/housebound evaluation 
notes that the veteran was found to have multiple 
significantly debilitating disabilities which rendered him 
unable to independently dress or undress himself, to keep 
himself ordinarily clean and presentable, and to attend to 
the wants of nature and necessitated the care or assistance 
of another person on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.  
Indeed, the VA examiner determined that the veteran required 
"the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care."  Accordingly, the 
Board concludes that special monthly pension based on the 
need for regular aid and attendance is warranted.  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and diabetes mellitus and/or 
cardiovascular-renal disease including hypertension becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is not 
currently in effect for any disability.  

A.  Chronic Hepatitis

Naval clinical documentation dated in October and November 
1951 indicates that the veteran was diagnosed with and 
hospitalized for infectious hepatitis with jaundice.  He was 
subsequently released from the hospital and returned to full 
duty.  At his January 1956 physical examination for service 
separation, the veteran was reported to exhibit a normal 
abdomen and viscera.  The remainder of the clinical 
documentation of record makes no reference to infectious 
hepatitis or any chronic residuals thereof.  

In his October 1999 notice of disagreement, the veteran 
advanced that he believed that his inservice infectious 
hepatitis was lying dormant in his body.  He stated that his 
hepatitis' dormancy was the reason why it was not manifested 
at his physical examination for service separation.  

The veteran was treated for infectious hepatitis with 
jaundice in October and November 1951.  Subsequent naval 
treatment records make no reference to infectious hepatitis 
or any chronic residuals thereof.  The report of the 
veteran's January 1956 physical examination for service 
separation relates that no chronic infectious hepatitis 
residuals were identified.  Such findings tend to establish 
that the veteran's inservice infectious hepatitis with 
jaundice resolved without chronic residuals.  

There is no competent evidence establishing that the veteran 
currently exhibits hepatitis or any chronic hepatitis 
residuals.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The veteran's claim is supported 
solely by the accredited representative's and his own 
statements on appeal.  The Court has held that lay assertions 
of medical causation do not constitute competent evidence to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that the 
veteran currently has hepatitis or any chronic residuals 
thereof, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  The veteran has not 
advanced that he sustained the claimed disorder in combat.  
In light of this fact, the Board finds that the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not serve to advance his 
claim.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the claimed disability 
to active service, he should petition to reopen his claim.  

B.  Sinus Disorder 

The veteran's service medical records make no reference to a 
sinus disorder.  At his 


January 1956 physical examination for service separation, the 
veteran's sinuses were reported to be normal.  

In his July 1996 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he 
initially manifested a sinus condition in 1950 during active 
service.  He stated that he was treated aboard the U.S.S. 
Diphda.  In a July 1996 written statement, the veteran 
clarified that he had been exposed to gunpowder while 
performing his naval duties as a gunner's mate.  He believed 
that such exposure precipitated a chronic sinus disability.  
The veteran indicated that he had been treated at the 
Pensacola, Florida, Biloxi, Mississippi, Montgomery, Alabama, 
and Tuskegee, Alabama, VA medical facilities.  

In his March 1998 substantive appeal, the veteran reiterated 
that he had been constantly exposed to gunpowder during 
active service and such exposure precipitated a sinus 
disability.  In his April 2000 written statement, the local 
accredited representative advanced that the veteran had been 
treated for a sinus disorder while serving aboard the U.S.S. 
Astoria.  

The veteran's service medical records and post-service 
clinical documentation of record do not establish that he has 
ever been diagnosed with a sinus disorder.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative and his own statements on appeal.  
The Court has held that lay assertions of medical causation 
do not constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence. 

The veteran was not diagnosed with a sinus disorder during 
active service or at any time thereafter.  The veteran has 
not advanced that he sustained the claimed disorder in 
combat.  In light of this fact, the Board finds that the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not serve to 
advance his claim.  See Libertine v. Brown, 9 Vet. App. 521 
(1996).  Therefore, the Board concludes that the veteran's 
claim for service connection is not well-grounded.  The 
veteran is informed that if he is able to produce competent 
evidence attributing the claimed disability to active service 
or a service-connected disability, he should petition to 
reopen his claim.  

C.  Diabetes Mellitus

The veteran's service medical records do not refer to 
diabetes mellitus.  In his July 1996 Veteran's Application 
for Compensation or Pension (VA Form 21-526) and a July 1996 
written statement, the veteran advanced that his diabetes 
mellitus was "aggravated by service" and was treated in 
1987.  He conveyed that his diabetes mellitus was 
"aggravated by and secondary to my sinus condition."  In 
his March 1998 substantive appeal, the veteran asserted that 
his diabetes mellitus "was directly related" to his 
inservice hepatitis.  

The August 1999 Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance (VA Form 21-
2680) states that the veteran was diagnosed with 
insulin-dependent diabetes mellitus.  In his April 2000 
written statement, the local accredited representative 
indicated that the veteran had been treated for diabetes 
mellitus while aboard the U.S.S. Astoria.  

The veteran's service medical records make no reference to 
diabetes mellitus.  The first clinical documentation of the 
veteran's current insulin-dependent diabetes mellitus is 
dated in August 1999, some forty-three years after service 
separation.  The veteran asserts that he incurred diabetes 
mellitus secondary to his claimed sinus disorder or, in the 
alternative, to his alleged chronic hepatitis residuals.  As 
noted above, service connection is not in effect for either 
of the cited disabilities.  The record contains no medical 
opinion linking his current diabetes mellitus to active 
service or a service-connected disability.  
The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
diabetes mellitus and active service or a service-connected 
disability, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  The veteran has not 
advanced that he sustained the claimed disorder in combat.  
In light of this fact, the Board finds that the provisions of 
38 U.S.C.A. § 1154 (West 1991) do not serve to advance his 
claim.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, the instant claim is denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the claimed disability 
to active service or a service-connected disability, he 
should petition to reopen his claim.  

D.  Cardiovascular Disabilities

The veteran's service medical records make no reference to 
hypertension, angina, or any other cardiovascular 
abnormalities.  At his January 1956 physical examination for 
service separation, the veteran exhibited blood pressure 
readings of 114/78, 120/80, and 122/82 mmHg and a normal 
heart and vascular system.  

In his July 1996 Veteran's Application for Compensation or 
Pension (VA Form 21-526) and a July 1996 written statement, 
the veteran advanced that his hypertension and angina were 
manifested in 1983.  He clarified that his hypertension was 
"aggravated by and secondary to my sinus condition."  In 
his March 1998 substantive appeal, the veteran asserted that 
his hypertension and angina were "directly related" to his 
inservice hepatitis.  

The August 1999 Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance (VA Form 21-
2680) states that the veteran had been diagnosed with 
cerebrovascular accident residuals and post-operative 
arteriosclerotic heart disease including five vessel coronary 
artery bypass graft residuals.  In his April 2000 written 
statement, the local accredited representative indicated that 
the veteran had been treated for hypertension and angina 
while aboard the U.S.S. Astoria.  

The veteran's service medical records make no reference to 
hypertension, angina, or any other cardiovascular 
abnormalities.  The first clinical documentation of the 
veteran's current cardiovascular disabilities is dated in 
August 1999, some forty-three years after service separation.  
The veteran asserts that he incurred hypertension and angina 
secondary to his claimed sinus disorder or, in the 
alternative, his alleged chronic hepatitis residuals.  As 
noted above, service connection is not in effect for either 
of the cited disabilities.  The record contains no medical 
opinion linking his current cardiovascular disabilities to 
active service or a service-connected disorder.  

The veteran's claim is supported solely by the accredited 
representative's and his own statements on appeal.  The Court 
has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  
As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
cardiovascular disabilities and active service or a 
service-connected disability, the Board concludes that the 
veteran's claims for service connection are not 
well-grounded.  The veteran has not advanced that he 
sustained the claimed disorders in combat.  In light of this 
fact, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154 (West 1991) do not serve to advance his claims.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, the 
instant claims are denied.  38 U.S.C.A. § 5107 (West 1991).  
The veteran is informed that if he is able to produce 
competent evidence attributing the claimed disability to 
active service or a service-connected disability, he should 
petition to reopen his claims.  

E.  Doctrine of Doubt

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  


ORDER

Special monthly pension based on the need for regular aid and 
attendance is granted subject to the laws and regulations 
governing the award of monetary benefits.  Service connection 
for chronic hepatitis residuals is denied.  Service 
connection for a sinus disability is denied.  Service 
connection for diabetes mellitus is denied.  Service 
connection for hypertension is denied.  Service connection 
for a chronic 


cardiovascular disability to include angina is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

